At A Court of Vice Admiralty held at Newport in the Colony of Rhode Island On Tuesday the 24th day of July A D. 1744.
Before the HonWe Leo: Lockman Esq1' Judge the following Preparatory Exams were taken John Sweet Second Lieu4 of the Sloop Prince frederick on Oath in Court gave Ansrs to these Questns
Ques* 1st When and where and by whom was this Sloop taken brought in here by you as Prize
Ansr In the Lattitude of 12J Northern Lat. on Or about the 1s4 day of July Ins4 by Cap4 John Dennis Com4 of the S P Fredrick
Qn How many Persons on Board At the time of Capture and of what Nation
Ansr There were Seven french men and Eleven Negroes
Qn Are All the Papers now Produced in Court all that were found on *283board sa Sloop at the time o£ Capture without any fraud Subduction Addition or Embezelment A french Pasport Role Equipage and Cocket and some* french Letters
Ansr Yes. John Sweet
Jean Bazil late Cap* of the Sloop S* Peirre sent into this Port by Cap* John Dennis on Oath in Court gave Ansr to these Quest113
Ques* Have you any Knowledge of the Sloop brought into this Port by Order of Cap* John Dennis and what Declare all you know
Ansr I have known her these four Months and this is the second Voyage I have made in her and saild from Martinico the 26th of June last N. S. to the Granadas and from thence saild the 13th July N S bound to Martinico and in our Passage was taken the 14th of sa Month N S.
Qn How many Persons were on board at the time of Capture and of what Nation
Ansr There was Seven french men and Eleven Negroes
On To whom did the Vessel and Cargo belong
Ansr The Sloop belongd to Mr Lussy an inhabitant of Martinico and A Subject of the french King the Cargo belong’d to Several french Gentn at the Granadas and Consignd to sd. Lussy.
Q* What did yr Cargo Consist of
Anr Sugar Cocoa Coffee Rice and Negroes.
Are the Negroes all Slaves
Abr Yes and belongd to sa Mr Lussy excepting A negro woman
Bazil.
At A Court of Vice Admiralty held at Newport in said Colony on Tuesday the 24th day of July 1744 at 5 o Clock P. M.
Before the HonMa Leo: Lockman Esqr Judge
The Court being Opend
The Libel and Monition being Read also the Preparatory Examinations.
Jean Bazil late Master of the Sloop Afores3 Preferr’d A Petition to his Honr the Judge Viz* The Kings Advo: Plead to the Merrits
The Court was Adjourned till the Morning
It Plainly Appears to me that the Sloop S* Pierre with her Appurtenances and Cargo and Eleven Negroe Slaves libeled for are the Property of the french King Vassals and Subjects, enemies to our Sovereign Lord the King and therefore I condemn the sa Sloop S* Pierre her Appurtenances and Cargo and Eleven Negroes as lawfull Prize to the Captors and Owners and to be divided as they among themselves have agreed and such goods as are liable to duty to pay the same to the Collecr and what ever goods cannot *284be divided I order to be sold by William Mumford Marshall the Captors Paying Cost
Leonard Lockman
Newport July 25th 1744 ten O Clock A.M.